WOODLEY, Judge.
The appellant waived a jury and pleaded guilty to the offense of forgery as charged in the above causes, and his punishment was assessed at three years in each case. The court not having cumulated the sentences, they are concurrent and authorize appellant’s confinement in the State Department of Corrections for a term of not less than two years nor more than three years. Art. 774, C.C.P.
The statement of facts reveals that appellant forged the name of James Papadokis to four American Express Company checks, each in the sum of $100. He passed two of them to Montgomery Ward and attempted to pass the other two.
*803The appellant so testified and his voluntary statement in which he confessed to having done so was introduced, as were the checks described in the respective indictments and the testimony of witnesses at the examining trial stipulated by appellant and his counsel and by the District Attorney as true.
The proceedings appear to be regular and in compliance with Arts. 10a and 12, Vernon’s Ann.C.C.P. relating to pleas of guilty before the court in non-capital felony cases.
The judgments are affirmed.